Title: From Benjamin Franklin to Jane Mecom, 13 September 1783
From: Franklin, Benjamin
To: Mecom, Jane


          
            Dear Sister,
            Passy, Sept. 13. 1783
          
          I received your kind Letter of April 29. and am happy that the little Supplies I sent
            you, have contributed to make your Life more comfortable. I shall by this Opportunity order some more
            Money into the Hands of Cousin Williams, to be dispos’d of in assisting you as you may
            have Occasion.
          Your Project of taking a House for us to spend the Remainder of our Days in, is a
            pleasing one; but it is a Project of the Heart rather than of the Head. You forget, as I
            sometimes do, that we are grown old, and that before we can have furnish’d our House,
            & put things in order, we shall probably be call’d away from it, to a Home more
            lasting, and I hope more agreable than any this World can afford us.
          Tell my Cousin Colas, that the Parson she recommended to me is gone to Rome, and it is reported has chang’d his Presbyterianism for the
            Catholic Religion. I hope he got
            something to boot, because that would be a sort of Proof that they allow’d our Religion
            to be, so much at least, better than theirs.— It would be pleasant, if a Boston Man
            should come to be Pope! Stranger Things have happened.—
          Cousin Williams went back for Boston from London about the Beginning of June, so that
            probably he is with you before this time. He laid out, by my Desire, the Money he
            receiv’d for you, in Goods, which you will receive of him. When you have sold them, perhaps it may be
            adviseable to put the Money at Interest, that it may produce you a little Income.—
          My two Grandsons are now both with me, and present their Duty. I am ever, my dear
            Sister, Your affectionate Brother
          
            B Franklin
          
        